                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


NATIVE ECOSYSTEM COUNCIL                          CV 18-55-BLG-SPW-TJC
and ALLIANCE FOR THE WILD
ROCKIES,
                                                  ORDER
                    Plaintiffs,

vs.

JON RABY, Acting State Director, the
BUREAU OF LAND
MANAGEMENT; and the
DEPARTMENT OF THE INTERIOR,

                    Defendants.

      This matter is at issue and is exempt the preliminary pretrial conference

requirement under Rule 26(a)(1)(B) of the Federal Rules of Civil Procedure and

Local Rules 16.2 and 26.1. Accordingly,

      IT IS ORDERED that lead trial counsel for the respective parties and any

individual proceeding pro se shall meet and confer to consider a joint case

management plan to be filed with the Court on or before November 2, 2018. If the

parties are unable to agree on a joint case management plan, they shall each file

separate case management plans on or before November 2, 2018, noting to which

dates they could not agree and the reasons for their disagreement.

      //
DATED this 12th day of October, 2018.



                             _______________________________
                             TIMOTHY J. CAVAN
                             United States Magistrate Judge
